 142DECISIONSOF NATIONAL LABORRELATIONS BOARDAtlanticRichfield CompanyandOil Chemical andAtomicWorkers InternationalUnion, AFL -CIO-CLC,Petitioner.Case 4-RC-10353January 4, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing in this case was held before Hearing OfficerFrancis W. Hoeber on June 12, 13, 14, and 15, 1973.Following the hearing, and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8,as amended, this case was transferred to theNational Labor Relations Board for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.'Upon the entire record in this case, including thebriefs filed by the Employer, Petitioner, and Interve-nor,2 the Board finds:The Petitioner seeks to represent a unit of about2,200 employees of the Employer consisting of allhourly employees at its Philadelphia, Pennsylvania,refinery, Product Quality, Research and Develop-ment,Philadelphia,Supply and Transportation(Marine), and Marketing, excluding salaried employ-ees,professionals, guards, and supervisors. In thealternative,Petitionerwillaccept two units, oneconsisting of hourly production and maintenanceemployees at the Philadelphia refinery and relatedfacilities, and a second consisting of hourly employ-ees in marketing. As a third alternative, Petitionerwill accept a unit, or units, which includes salariedemployees who are not office clerical. In effect,Petitioner seeks to represent a single-facility unitlimited to the Employer's Philadelphia refinery. TheEmployer and Intervenor contend that none of theunits requested by Petitioner may be established asthere is an established historical multiplant bargain-1At the hearing, the Petitioner was permitted, over objections, to amendits petition in a manner which adds several hundred employees and deletesseveral hundred others from a unit which it seeks to represent In theirrespective briefs, both the Employer and the Intervenor contendthat theamendment should not have been allowed because it was too extensive inscope to be considered as an amendment to the petition. This contention iswithout ment Under Sec. 101.18(a) of the National Labor Relations BoardRules and Regulations,a petition may be amended during the hearing at theing unit which extends to 15 States and which isrepresentedby the Intervenor under a currentnationalmultiplant 2-year contract that came intoeffect between the Employer and Intervenor on July1,1971.On the foregoing basis, the Employer andthe Intervenor move for the dismissal of the petition.The Petitioner opposes this motion to dismiss andasserts that the Employer has not been bargainingwith Intervenor on an extensive multiplant unit basis,but rather on a multilocation basis involving sixindependent bargaining units, each covered by itsown individual contract. In this regard, the recordreveals that in addition to the above multiplantcontract expiring June 30, 1973, the Employer andthe Intervenor have also negotiated six supplementalagreements relative to special local problems amongsixgroups of employees. It is these latter sixdocuments on which the Petitioner now grounds anargument that the Employer and the Intervenor havenot effectively established a multiplant unit because,thePetitioner claims, the basic contract is onlygeneral and superficial whereas the real terms andconditions of employment are set forth in the sixsupplemental agreements.3As appears from the above, Petitioner does notdispute the existence of a long history of collectivebargaining between the Employer and Intervenor ona multistate multiplant basis encompassing, amongothers, the unit(s) sought by the Petitioner. Nor isthere any question that the current contract definesthe unit covered as a single, 15-state multiplant unit.Petitioner'smajor claim appears to be, however, thatthe terms and conditions contained in the abovemultiplant contract are not sufficiently extensive torender the overall historical unit controlling.We donot agree.The Employer, a Pennsylvania corporation withheadquarters in Los Angeles, California, is engagedin the production, refining,sales,and distribution ofcrude oil, petroleum products, and petrochemicals inseveralStates.The current organization of theEmployer is a result of the merger of the Atlantic-Refining Company with the Richfield Oil Companyin 1966 and the Sinclair Oil Company in 1969. Itsoperations are organized on a functional basis, thesame as it was under its predecessor, the AtlanticRefining Company. The latter recognized the In-tervenor as the representative of its employees atleast 35 years ago. Presently, out of some 27,000discretion of theHearing Officer upon suchterms as he deems just.Moreover, no party was prejudiced by theamendment.2The AtlanticIndependentUnionwas allowed to intervene on the basisof a contractual relationship with theEmployeras the longstandingbargaining representativeof many ofits employees.3The employees sought by thePetitioner in its amended petition arethosewho are covered by onlytwo of these six supplemental agreements.208 NLRB No. 57 ATLANTICRICHFIELD CO.employees of the Atlantic Richfield Company, 5,300are represented by the Intervenor, all of whom, butfor 280 former Sinclair employees, work in thosedivisionswhich were formerly the old AtlanticRefining Company.The record shows that, since 1938, the Intervenorhas represented the Employer's employeesin a singlemultiplant unit under a series of master contractsnegotiated and executed periodically at the Employ-er's headquarters. Oftentimes, the master contractswere followed by supplemental agreements enteredinto between the Intervenor and the Employer tomeet local needs of specified groups of employees.The 1971-73 national agreement placed in evi-dence and the record as a whole establish that suchmatters as pensions, employer contributions tomedical plans, a general percentage wage increase,deduction of union dues, and certain other economicitems are negotiated on an overall basis. In addition,grievance, layoff, and seniority provisions are con-tained in the national contract. On the other hand,other economic items, such as the medical insurancecarrier, uniform allowances, local wage differentials,meal allowances, and mileage allowances, are part ofthe supplemental agreements.Negotiation sessions for the national agreementtake place in Philadelphia. The Employer is repre-sented by members of management designated by itspresident.The Intervenor is represented by theExecutive Board of the Union, which consists of 4national officers and 15 local representatives.4The ratification of the national agreement iseffectedonly on a unitwide basis by mailingratification notices to all employees represented bythe Intervenor. The ballots, which are color coded tocorrespond to the Unit Councils, are thereafterreturned by each employee to a national organiza-tion of the Intervenor whose function is to handlereferendums and elections. Subsequently, the votesare sorted out and tabulated on a Unit Council basis,with the decision by the majority of the 11 UnitCouncils determining the fate of the agreement. Themajority vote of the 11 Unit Councils put together isfinal and binding on all members of the Unionirrespective of the particular votes of the individualemployees or Unit Councils.Supplemental agreements result from negotiationsbetween the representatives of the Employer and theindividual Unit Council of the affected employees. Itappears, however, that at these local negotiations twoormore national officers of the Intervenor are4The president of the Union is the chairman of theIntervenor'snegotiating committeeThe othernational officers of the Union are the vicepresident,the secretary, and the treasurer.For administrative convenience,the Intervenor is organized into what itcallsUnit Councils, eachrepresentingmore or less a subdivision ofEmployer's operations.There are I I such Unit Councils Functionally, a143always present and participate in the negotiations onbehalf of the Unit Council involved. Ratification ofsuch supplemental agreements is made by theemployees within the affected Unit Council.In addition, the method of settling employeegrievances,which is provided by the nationalagreement and used by the parties, also indicates thattheEmployer and the Intervenor intended tonegotiate on the basis of, and have established, asingle,overallmultiplant bargaining unit. In thisregard, the respective Unit Councils may process thegrievances of their member employees through thefirst four levels of the grievance procedure estab-lished by the national agreement. Beyond the fourthlevel, a persisting grievance must go before a nationalgroup, the Arbitration Review Committee, whosubsequently sends its recommendation to theExecutive Board. The Executive Board, and not theUnit Councils, has the ultimate authority to decidewhat cases go to arbitration.The only strike in the Intervenor's long history ofcollective bargaining with the Employer occurred inJanuary 1971. The record shows that the issue ofwhether the Union was to strike or not was alsodecided on the basis of overall unit referendum,almost in the same general manner as the foregoingratification of the national agreement was handled.However, even though the overall vote, as to whetheror not to strike, favored striking, the employees inthoseUnit Councils that voted to strike largelyrefrained from going to work, whereas the employeesin those Unit Councils that voted against strikinglargely continued to work. The Petitioner claims thatthisaction on the part of the Unit Councils isillustrative of the autonomy and independence of theUnit Councils and therefore is supportive of itsmajor contention that the Employer and the Interve-nor have in effect maintained not asingle,overallmultiplant unit but rather six different bargainingunits.However, we are not persuaded that the failureof some employees to honor a majority decisionmade by their union following a unitwide referen-dum necessarily evidences the existence of multiplebargainingunits.We are especially impressed by therecord evidence which shows that such failure wasnot widespread among employees represented by theUnion; that it took place during the only strike in theover 30-year history of representation by the Union;and that, above all, the actions of the employees didnot engulf the entire members of any one given UnitCouncil, but rather that, while some employees fromUnit Councilis an administrative group of employees within the Union whoare electedto office bythe general membership of the Union within a givenlocal or an operational subdivision of the Employer. The chairman of eachof theseUnit Councilsand 4 additional representatives from UnitCouncil#2 constitutethe 15local representative members of the Executive Board. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDany one given Unit Council disregarded the nationalvote and went to work,some others of the same UnitCouncil honored the strike vote of the Union, thusrendering the incident almost insignificant on thesubject matter of unit determination.Such factors as there are which might tend tosupport the Petitioner's contentions that the parties'bargaining relationship has not been conducted onthe basis of a single multiplantunitare outweighed,in our opinion,by the long continuous bargaininghistory,and the manner of negotiation. execution,coverage,and application of the agreements betweenthe parties on a single,15-state,multiplant unit basis.We conclude that the record establishes the existenceof a controlling history of multiplant bargainingwhich has resulted in the establishment of the single5In this regard we note the referencein thenational agreement to UnitCouncils, each of whichin factrepresents the employees described in andcovered under each of six supplementalagreements,negotiation of suchsupplementalagreementson the locallevel asdiscussed above, and the factthatany ofthe six supplemental agreementsmay be openedfor negotiationsat any time by employees affected thereunder The Board has frequentlyheld, however,that negotiation of supplemental agreements on a local basis,multiplant unit covered by the existing nationalagreement and embracing all of the 5,300 employeesrepresented by the Intervenor including the approxi-mately 2,200 employees sought by the Petitioner.Accordingly, as the Petitioner in this case requestselections in units limited to only a portion of the unitcovered by the national agreement, the units soughtare too narrow in scope and therefore inappropriateforpurposes of collective bargaining.We shalltherefore dismiss the petition herein.6ORDERIt is further ordered that the petition filed hereinbe, and it hereby is, dismissed.for strictlylocal problems, and reference in national agreements to "units"are not inconsistent witha finding ofmultiplant bargaining SeeGeneralMotors Corporation, CadillacMotor CarDivision,120 NLRB 1215, 1220,1221See also St RegisPaper Company,97 NLRB 1051, 1056,TheGoodyear Tire and Rubber Company,105 NLRB 674.6CfSiRegisPaper Company,101 NLRB 656